FOR IMMEDIATE RELEASE Contacts: Helen Kendrick SunPower Corporation hkendrick@sunpowercorp.com 408/240-5585 Bob Okunski SunPower Corp. bokunski@sunpowercorp.com 408/240-5447 SunPower Comments on Bankruptcy Announcement by Lehman Brothers SAN JOSE, Calif., Sept 16, 2008 On September 15, 2008, Lehman Brothers Holdings Inc. (Lehman) announced that it had filed for protection under Chapter 11 of the federal Bankruptcy Code in the United States Bankruptcy Court in the Southern District of New York.In addition, we have been advisedthat Lehman Brothers International (Europe) Limited (LBIE), a subsidiary of Lehman, has been placed under administration (analogous to bankruptcy) in the United Kingdom. Concurrently with our February 2007 offering of $200 million principal amount of 1.25% senior convertible debentures due 2027, we lent 2.9million shares of our class A common stock to LBIE. The lent shares were to be used by Lehman Brothers Inc., the underwriter in the offering and an affiliate of LBIE, to facilitate the establishment by investors of hedged positions in our class A common stock. We did not receive any proceeds from our lending of classA common stock to LBIE, but we received a nominal lending fee of $0.001 per share. SunPower did not enter into a call spread or other similar arrangement with Lehman, LBIE, or Lehman Brothers Inc. in connection with the share lending agreement.In addition, SunPower does not have any investments or cash held by Lehman, LBIE or Lehman Brothers Inc. The share lending agreement provides that we have the right to terminate the share loans and demand that the borrowed shares be returned to us in the event of a default by LBIE under the share lending agreement, including a breach by LBIE of any of its representations and warranties, covenants or agreements under the share lending agreement, or the bankruptcy of LBIE, and other certain circumstances.If not returned earlier, the share lending agreement provides that all of the loaned shares must be returned to us at such time as none of the February 2007 or July 2007 debentures remain outstanding. While the share lending agreement does not require cash payment upon return of the shares, physical settlement is required (i.e., the loaned shares must be returned to us at the end of the arrangement). In view of this and the contractual undertakings of LBIE in the share lending agreement, which have the effect of substantially eliminating the economic dilution that otherwise would result from the issuance of the borrowed shares, to date the borrowed shares have not been considered outstanding for the purpose of computing and reporting our earnings per share.Excluding the 2.9 million class A shares lent to LBIE, as of August 29, 2008 we had 85,739,000 shares of common stock issued and outstanding, comprised of 43,705,713shares of classA common stock and 42,033,287shares of classB common stock. We are currently discussing the effects of the Lehman bankruptcy and LBIE administration proceedings with our independent auditors and legal advisors, and cannot provide any assurances at this point as to any legal or accounting ramifications for us.We continue to closely monitor the situation relative to the Lehman bankruptcy and LBIE administration proceedings and intend to pursue all appropriate actions to defend our rights under the share lending agreement. About SunPower Corp. SunPower Corporation (Nasdaq: SPWR - News) designs, manufactures and delivers high-performance solar-electric systems worldwide for residential, commercial and utility-scale power plant customers. SunPower high-efficiency solar cells and solar panels generate up to 50 percent more power than conventional solar technologies and have a uniquely attractive, all-black appearance. With headquarters in San Jose, Calif., SunPower has offices in North America, Europe, Australia, and Asia. For more information, visit http://www.sunpowercorp.com.
